Title: Saturday 19th of August 1780.
From: Adams, John Quincy
To: 


       This morning Pappa, brother Charles, and myself went to a booksellers shop where we bought a dictionary, a Grammar, and the History of Gilblas in Dutch. We met there Mr. Guile who brought letters for us Mr. Ingraham and another american Gentleman, we came to our lodgings and Mr. Guile gave us some letters. I receive two letters one dated april tenth and the other may eighth but no news. At about two oclock Commodore Gillon came here and, Pappa Commodore Gillon brother Charles and myself went to dine at an American Gentleman’s house who has been here Nine years. After dinner we went to see some horses. We saw seven horses which were of a brown colour with white manes and tails. They are very rare and they ask five thousand Gilders for the seven. We came back and drank tea at Mr. Le Roi (for that is the name of the Gentleman’s) house. After tea we all came home. Commodore Gillon did not come in.
      